Citation Nr: 1749962	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-40 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) on an extraschedular basis, for the period from June 21, 2009, to November 8, 2011. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This appeal is before the Board of Veterans' Appeals (Board) from October 2008 and February 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In November 2015, the Board dismissed the Veteran's withdrawn appeals for increased ratings for earlier periods and remanded the remaining issues with instruction to obtain treatment records from February 2015 and to provide VA examinations of his lumbosacral strain and PTSD.  The relevant records were obtained and the Veteran underwent examinations in May 2016 and June 2016.  In November 2016, the Board adjudicated the Veteran's claims for increased ratings and awarded a schedular TDIU effective November 8, 2011.  The Board also remanded his claim for a TDIU for the period prior to that date with instructions to refer the claim for extraschedular consideration.  The claim was so considered in July 2017.  The Board is therefore satisfied that the instructions in its remand of November 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the period from June 21, 2009, to November 8, 2011, the Veteran's service-connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis, for the period from June 21, 2009, to November 8, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his August 2015 application for a TDIU, the Veteran reported that he last worked full time in May 2008.  He further reported that he sought work in 2010 but was not hired.  He stated that on June 21, 2009, he became too disabled to work due to disabilities in his back and in his hand.  

An April 2006 determination reflects that the Veteran also receives disability benefits from the Social Security Administration, primarily for osteoarthritis, with disorders of the back listed as a secondary diagnosis.  An associated Physical Residual Functional Capacity Assessment noted that the Veteran could occasionally lift 20 pounds, could frequently lift 10 pounds, or could stand, walk, and sit for 6 hours in an 8 hour workday.  He was unlimited in pushing and pulling, other than lifting and carrying.

In a September 2009 letter, the Veteran's treating VA physician listed his medical problems, including chronic low back pain and PTSD, stating that they severely limited his physical and psychological capacity.  The physician explained that the Veteran required high doses of narcotic pain medicine and was limited in physical activity due to difficulty ambulating, sitting in position for a lengthy period of time, lifting, or bending.

In an October 2009 statement, the Veteran reported that he was receiving home health care to help him bathe and dress himself, due to pain.  He stated that when he goes shopping he uses a wheelchair due to difficulty standing for long periods of time.

At his August 2015 hearing before the Board, the Veteran reported that his Social Security Administration benefits were for his back and hand.

As discussed above, in a November 2016 decision the Board granted a schedular TDIU effective November 8, 2011, and remanded the claim for extraschedular consideration for the period prior to that date.  In July 2017, the Director denied a TDIU on an extraschedular basis for the period on appeal prior to November 8, 2011.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation for the period from June 21, 2009, to November 8, 2011.  The Board finds highly probative the determination by the Social Security Administration that the Veteran was unable to maintain employment due to his osteoarthritis, which is associated with his service-connected low back disability. The Physical Residual Functional Capacity Assessment, on which this determination was based, noted that the Veteran was limited in physical capacity and would only be able to stand, walk, and sit for only 6 hours out of an 8 hour workday, precluding full-time sedentary employment.  This determination is consistent with the September 2009 letter from his VA treating physician, which stated that he had difficulty ambulating, sitting in position for a lengthy period of time, lifting, or bending due to his low back disability.  Similarly, his October 2009 statement indicating difficulty dressing and bathing himself due at least in part to his back disability is consistent with the determination by the Social Security Administration.  Indeed, the April 2006 Social Security determination found that the Veteran was unemployable without it being necessary to consider his service-connected acquired psychiatric disability, which was evaluated at 30 percent by June 2009.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation for the period from June 21, 2009, to November 8, 2011.  An extraschedular TDIU under 38 C.F.R. § 4.16(b) is therefore granted effective June 21, 2009, the date that the Veteran stated that his service-connected disabilities rendered him unemployable in his August 2015 application for a TDIU.


ORDER

An extraschedular TDIU for the period from June 21, 2009, to November 8, 2011, is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


